UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-156480 SURF A MOVIE SOLUTIONS INC. (Exact name of registrant as specified in its charter) Nevada 26-1973257 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) #149, 19744 Beach Boulevard Huntington Beach, CA, 92648 (Address of principal executive offices) (714) 475-3516 (Registrant’s telephone number, including area code N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 220,500,000 common shares issued and outstanding as of May 10, 2013. TABLE OF CONTENTS Page PART I. Financial Information: Item 1. Financial Statements - Unaudited 3 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4T. Controls and Procedures 13 PART II. Other Information: Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits 15 Signatures 16 2 ITEM 1. FINANCIAL STATEMENTS Surf A Movie Solutions Inc. (A Development Stage Company) Balance Sheets (Unaudited) March 31, September 30, Assets Cash $ $ Prepaid expenses Total Assets $ $ Liabilities and Stockholders’ Deficit Accounts payable and accrued liabilities $ $ Due to related party Total Liability Stockholders’ Deficit (Note 4) Preferred stock authorized –25,000,000 blank check preferred shares Common stock authorized –325,000,000 common shares with a par value of $0.0001 Common stock issued and outstanding –220,500,000 common shares Additional paid in capital Deficit accumulated in the development stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of theseunauditedfinancial statements 3 Surf A Movie Solutions Inc. (A Development Stage Company) Statement of Operations (Unaudited) For the three and six months ended March 31, 2013 and 2012 and The period from inception to March 31, 2013 Three Months Ended March 31, Three Months Ended March 31, Six Months Ended March 31, Six Months Ended March 31, Period from Inception (Dec. 17, 2007) to March 31, Revenue $
